                                                                                      FILED
                                                                                      CLERK
                                                                          2:04 pm, Oct 09, 2019
UNITED STATES DISTRICT COURT                                                  U.S. DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                             EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X                LONG ISLAND OFFICE
LONG ISLAND THORACIC SURGERY, P.C.
and SHAHRIYOUR ANDAZ, M.D. ,

                                   Plaintiffs,
                                                                 ORDER
                 -against-                                       17-CV-163(SJF)(AYS)

BUILDING SERVICE 32BJ HEALTH FUND,

                                    Defendant.
-------------------------------------------------------------X
FEUERSTEIN, District Judge:

        Pending before the Court are the objections of defendant Building Service 32BJ Health

Fund (“defendant” or the “Fund”) to so much of the Report and Recommendation of the

Honorable Anne Y. Shields, United States Magistrate Judge, dated September 3, 2019 (“the

Report”), as recommends: (i) denying the branch of its motion seeking summary judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure dismissing the state law claims of

plaintiffs Long Island Thoracic Surgery, P.C. and Shahriyour Andaz, M.D. (collectively,

“plaintiffs”) as preempted by the Employee Retirement Income Security Act of 1974 (“ERISA”),

29 U.S.C. § 1001, et seq.; and (ii) declining to exercise supplemental jurisdiction over plaintiffs’

state law claims pursuant to 28 U.S.C. § 1367(c)(3). For the reasons set forth below, defendant’s

objections are overruled and the Report is accepted in its entirety.



I.      Discussion

        A.       Standard of Review

        Any party may serve and file written objections to a report and recommendation of a

magistrate judge on a dispositive matter within fourteen (14) days after being served with a copy



                                                        1
thereof. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Any portion of such a report and

recommendation to which a timely objection has been made is reviewed de novo. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). The court, however, is not required to review the factual

findings or legal conclusions of the magistrate judge as to which no proper objections are

interposed. See Thomas v. Arn, 474 U.S. 140, 150, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985). To

accept the report and recommendation of a magistrate judge to which no specific, timely

objection has been made, the district judge need only be satisfied that there is no clear error

apparent on the face of the record. See Fed. R. Civ. P. 72(b); Spence v. Superintendent, Great

Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000) (a court may review a report to which

no timely objection has been interposed to determine whether the magistrate judge committed

“plain error.”)

       However, general objections, or “objections that are merely perfunctory responses argued

in an attempt to engage the district court in a rehashing of the same arguments set forth in the

original papers will not suffice to invoke de novo review.” Owusu v. New York State Ins., 655 F.

Supp. 2d 308, 312-13 (S.D.N.Y. 2009) (quotations, alterations and citation omitted); see also

Trivedi v. New York State Unified Court Sys. Office of Court Admin., 818 F. Supp. 2d 712, 726

(S.D.N.Y. 2011), aff’d sub nom Seck v. Office of Court Admin., 582 F. App’x 47 (2d Cir. Nov. 6,

2014) (“[W]hen a party makes only conclusory or general objections [] the Court will review the

Report strictly for clear error.[] Objections to a Report must be specific and clearly aimed at

particular findings in the magistrate judge’s proposal.” (quotations, alterations and citation

omitted)). Any portion of a report and recommendation to which no specific timely objection is

made, or to which only general, conclusory or perfunctory objections are made, is reviewed only




                                                  2
for clear error. Owusu, 655 F. Supp. 2d at 312-13; see also Bassett v. Electronic Arts, Inc., 93 F.

Supp. 3d 95, 100-01 (E.D.N.Y. 2015).

         Whether or not proper objections have been filed, the district judge may, after review,

accept, reject, or modify any of the magistrate judge’s findings or recommendations. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).



         B.     Defendant’s Objections

         Initially, defendant’s general objections to the Report, merely “incorporat[ing] by

references [sic] all arguments previously made in the Fund’s Memorandum of Law and Reply

Memorandum of Law[,]” (Defendant’s Objections to the Report [“Def. Obj.”] at p. 3, n. 2), are

insufficient to invoke de novo review. See, e.g. Colvin v. Berryhill, 734 F. App’x 756, 758 (2d

Cir. May 18, 2018) (summary order) (holding that a general objection to a magistrate judge’s

report “merely referring the court to previously filed papers or arguments does not constitute an

adequate objection under [] Fed. R. Civ. P. 72(b).” (quotations, alterations and citations

omitted)); Benitez v. Parmer, 654 F. App’x 502, 503 (2d Cir. June 30, 2016) (summary order)

(holding that the plaintiff’s general objection to the magistrate judge’s report and

recommendation, which merely asked the district court to review his opposition to the

defendants’ motion to dismiss, was insufficient to obtain de novo review). Accordingly, except

for the specific objections set forth below, the remainder of the Report is reviewed only for clear

error.

         Defendant contends, inter alia, the Magistrate Judge Shields erred: (i) in “utiliz[ing] an

incorrect analysis in determining that the amounts of the payments were not pre-empted[,]” (Def.

Obj. at 3); (ii) in failing to recognize “that a distinction exists between the matter at hand and the



                                                  3
cases upon which the [Report’s] recommendation is based, (e.g. out of network as opposed to in

network) on the [purportedly incorrect] assumption that the only remaining issue is the amount

that application of Empire’s fee schedule would produce[,]” (id. at 4); and (iii) in failing to

dismiss plaintiffs’ state law claims against it on the merits. 1 According to defendant, since

plaintiffs “are not saying that the rates as calculated and as paid are wrong[,]” but rather “that the

rates are artificially low and therefore subject to review with a court to decide what

reimbursement rate should be ‘reasonable,’” this case involves a “right to payment” issue, “not

an issue of ‘amount’ of reimbursement.” (Id. at 4-5).

        Upon de novo review of the findings and conclusions in the Report to which defendant

specifically objects, all motion papers and the entire record, and consideration of defendant’s

objections to the Report and plaintiffs’ response thereto, defendant’s objections are overruled

and the Report is accepted in its entirety. The Report correctly concludes, in essence, that

plaintiffs’ claims involve an issue of the “amount of payment” and, thus, do not present a

colorable claim for benefits under ERISA § 502(a)(1)(B). See generally Montefiore Med. Ctr. v.

Teamsters Local 272, 642 F.3d 321, 330-31 (2d Cir. 2011); e.g. Garber v. United Healthcare

Corp., No. 15-cv-1638, 2016 WL 1734089, at * 4-5 (E.D.N.Y. May 2, 2016) (finding that since

the plaintiff’s allegations “that the Fair Database UCR is an incorrect and artificially low

reference point[] . . . turn[ed] on the methodology that Fair Health, Inc. (which Plaintiff did not

sue) utilized to arrive at that UCR[,] . . . [which] does not depend upon the terms of any ERISA-

governed insurance agreements assigned to him[,]” his claims involved an “amount-of-payment

rather than a right-to-payment dispute”). Accordingly, defendant’s objections to so much of the

Report as recommends denying the branch of its motion seeking summary judgment pursuant to


1
 Defendant specifically requests that this Court “reconsider the remand of the last two causes of action, which
sound in defamation.” (Def. Obj. at 8).

                                                         4
Rule 56 of the Federal Rules of Civil Procedure dismissing plaintiffs’ state law claims as

preempted by ERISA are overruled and that branch of the Report is accepted in its entirety.

         Although the dismissal of state law claims is not required when the federal claims in an

action are dismissed, see Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 349-50, 108 S. Ct. 614,

98 L.Ed.2d 720 (1988), a federal court may decline to exercise supplemental jurisdiction over the

state law claims pursuant to 28 U.S.C. § 1367(c). See Carlsbad Tech., Inc. v. HIF Bio, Inc., 556

U.S. 635, 129 S. Ct. 1862, 1866-1867, 173 L. Ed. 2d 843 (2009) (“A district court’s decision

whether to exercise [supplemental] jurisdiction after dismissing every claim over which it had

original jurisdiction is purely discretionary.”); Lundy v. Catholic Health Sys. of Long Island Inc.,

711 F.3d 106, 117 (2d Cir. 2013) (“The exercise of supplemental jurisdiction is within the sound

discretion of the district court.”) The court must “consider and weigh in each case, and at every

stage of the litigation, the values of judicial economy, convenience, fairness, and comity in order

to decide whether to exercise jurisdiction” over any pendent state law claims. Cohill, 484 U.S. at

350, 108 S. Ct. 614; accord Kroshnyi v. U.S. Pack Courier Servs., Inc., 771 F.3d 93, 102 (2d Cir.

2014).

         Generally, where, as here, all of the federal claims in an action are dismissed before trial,

the balance of factors will favor declining to exercise supplemental jurisdiction over the

remaining state law claims. See Cohill, 484 U.S. at 350; Kroshnyi, 771 F.3d at 102 (“A court

may decline to exercise supplemental jurisdiction[] . . . if, among other factors . . . [it] has

dismissed all claims over which it has original jurisdiction.” (quotations and citations omitted));

Delaney v. Bank of Am. Corp., 766 F.3d 163, 170 (2d Cir. 2014) (“In general, where the federal

claims are dismissed before trial, the state claims should be dismissed as well.” (quotations and

citation omitted)). Accordingly, defendant’s objections to so much of the Report as recommends



                                                   5
declining to exercise supplemental jurisdiction over plaintiffs’ state law claims pursuant to 28

U.S.C. § 1367(c)(3) are overruled and that branch of the Report is accepted in its entirety.



       C.      Remainder of Report

       There being no clear error on the face of the Report with respect to the findings and

conclusions of Magistrate Judge Shields to which no specific objections are interposed, those

branches of the Report are accepted in their entirety.



IV.    Conclusion

       For the reasons set forth above, defendant’s objections are overruled, the Report is

accepted in its entirety and, for the reasons set forth therein, defendant’s motion for summary

judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure is granted to the extent that

plaintiffs’ ERISA claims on behalf of P.S. are dismissed for lack of standing; defendant’s motion

is otherwise denied; plaintiffs’ ERISA claims are dismissed in their entirety with prejudice; and

plaintiffs’ state law claims are dismissed without prejudice pursuant to 28 U.S.C. § 1367(c)(3).

Pursuant to 28 U.S.C. § 1367(d), the statute of limitations for any state law claims timely filed in

this Court is tolled for a period of thirty (30) days after the date of this order unless a longer

tolling period is otherwise provided under state law. See generally Artis v. District of Columbia, -

-- U.S. ---,138 S. Ct. 594, 598, 199 L. Ed. 2d 473 (2018).

       SO ORDERED.

                                              ___/s/ Sandra J. Feuerstein____
                                              Sandra J. Feuerstein
                                              United States District Judge

Dated: October 9, 2019
       Central Islip, New York

                                                 6
